154 U.S. 569
14 S.Ct. 1201
19 L.Ed. 680
BENJAMIN F. FLANDERSv.JOHN P. TWEED.
No. 108.
March 21, 1870.

Mr. Justice NELSON delivered the opinion of the court.


1
This is a writ of error to the circuit court of the United States for the district of Louisiana.


2
The suit was brought by Tweed in the court below against Flanders to recovers 123 bales of cotton.


3
The answer of the defendant states that he was a deputy general agent of the treasury department of the United States; denies that the cotton belonged to the plaintiff, but was the property of the United States; that the cotton was shipped to him as such at New Orleans, with other lots, by a treasury agent at Shreveport, under a contract with the plaintiff and the treasury department in relation to cotton known as 'Confederate States Cotton,' captured in war, and turned over to the treasury department by officers of the army; that by virtue of this contract, and certain services rendered by the plaintiff, three-fourths of the number of bales received by the defendant were to be turned over to him, and one-fourth reserved to the United States; that the 123 bales in suit are the one-fourth thus reserved; and that the 372 bales claimed by the plaintiff in his suit (No. 3,872 of the docket of the court) are the three-fourths coming to the plaintiff under the contract. The defendant also claims that the 123 bales in question are captured or abandoned property.


4
A large amount of evidence was taken in the cause on both sides upon the issues thus raised. The cotton had been sequestered and delivered to the plaintiff on his giving a bond as security for the same. The court rendered a judgment for the plaintiff. It was rendered on the 29th January, 1868. A statement of facts is found in the record, at page 83, by the judge, filed May 13, 1868-some three months and a half after the rendition of the judgment.


5
The case, therefore, falls within the views expressed in the suit between these parties involving the question of damages for the detention of these 123 bales of cotton, together with the 372 bales disposed of in a previous suit in the court below against the defendant, referred to in his answer, the opinion in which has just been delivered. 9 Wall. 425.


6
For the reasons given in that case, the judgment must be reversed for a mistrial, and the cause remanded for a new trial.


7
The Attorney General and Asst. Atty. Gen. Field, for plaintiff in error.


8
J. Hubley Ashton, T. D. Lincoln, and E. C. Billings, for defendant in error.